t c no united_states tax_court palmolive building investors llc dk palmolive building investors participants llc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date p filed for a form_1065 u s return of partnership income on that return it claimed a dollar_figure million charitable_contribution_deduction for the contribution of a facade easement the irs examined the return the examining agent decided to disallow the deduction and to assert two penalties in the alternative--a penalty for gross_valuation_misstatement under sec_6662 and a underpayment penalty due to negligence under sec_6662 the agent proposed these adjustments on forms 886a explanation of items attached to a form_5701 notice of proposed_adjustment the agent’s immediate supervisor signed the form_5701 the deduction disallowance and the gross_valuation_misstatement penalty were later proposed to p in a 30-day_letter and the disallowance and both penalties were thereafter proposed to p in a 60-day letter p requested a conference with the irs office of appeals an appeals officer proposed the issuance of a notice of final_partnership_administrative_adjustment fpaa by means of a form 5402-c appeals transmittal and case memo to which he attached a form 886a that asserted four alternative penalties--the two initially determined by the examining agent and also penalties for substantial_understatement_of_income_tax under sec_6662 and for substantial_valuation_misstatement under sec_6662 the appeals officer’s immediate supervisor signed the form 5402-c on the approved by line and six weeks later an fpaa was issued to p disallowing the charitable_contribution_deduction and determining all four penalties p timely filed a petition challenging the fpaa this court issued an opinion palmolive bldg inv’rs llc v commissioner 149_tc_380 sustaining the disallowance of the deduction p filed a motion for summary_judgment and r filed a cross-motion for partial summary_judgment concerning inter alia whether the irs complied with sec_6751 in determining the penalties held where the irs asserts multiple penalties sec_6751 does not require that the initial determination of all the penalties be made at the same time or by the same individual held further sec_6751 does not require supervisory approval to be made on a particular form and the statute is satisfied by approval made on form_5701 or form 5402-c with the subordinate’s initial determination s of penalty attached thereto andrew r roberson and roger j jones for petitioner david a lee thomas f harriman elizabeth y ireland kathryn f patterson steven r guest and naseem j khan for respondent opinion gustafson judge on date the internal_revenue_service irs issued a notice of final_partnership_administrative_adjustment fpaa for the taxable_year ending date to dk palmolive building investors participants llc the tax_matters_partner tmp for palmolive building investors llc palmolive this case is a tefra partnership-level action based on a petition filed by the tmp pursuant to sec_6226 at issue is palmolive’s entitlement to a charitable_contribution_deduction for its donation of a facade easement and its liability for penalties as to the charitable_contribution_deduction we previously issued an opinion in this case palmolive bldg inv’rs llc v commissioner palmolive i 149_tc_380 granting partial summary_judgment in favor of the commissioner and holding that palmolive is not entitled to the deduction because of its failure to comply with certain requirements of sec_170 palmolive’s liability for penalties is still at issue 1unless otherwise indicated all section references are to the internal_revenue_code u s c i r c as amended and in effect for the relevant year and all rule references are to the tax_court rules_of_practice and procedure now before the court are a motion for summary_judgment filed by palmolive and a cross-motion for partial summary_judgment filed by the commissioner both of which address the question whether the irs obtained written supervisory approval of the initial determination of the penalties at issue here in compliance with sec_6751 for the reasons explained below we will deny palmolive’s motion and grant the commissioner’s cross-motion background some of the factual background of this case is stated in palmolive i there is no genuine dispute about the facts relevant to the sec_6751 issue which are derived from the parties’ motions the declarations and exhibits they submitted in support of those motions and their stipulation of facts filed date the facts are as follows the property and the charitable donation palmolive owns the palmolive building on north michigan avenue in chicago illinois the building which it acquired for approximately dollar_figure million in date on date palmolive executed a conservation_easement deed the deed in favor of the landmarks preservation council of illinois lpci a qualified_organization within the meaning of sec_170 the stated purpose of the deed is to preserve the exterior perimeter walls of the building’s facade the deed obligates palmolive and any subsequent owner of the building to maintain the facade in perpetuity the mortgages and their subordination at the time of the execution of the deed two mortgages encumbered the building both of these mortgages obliged palmolive to maintain insurance on the entire property including the facade and granted to the mortgagees palmolive’s right to insurance proceeds before executing the deed palmolive secured agreements from both lenders that ostensibly subordinated their respective mortgages on the property to lpci’s rights to enforce the purposes of the easement however as we later held in palmolive i neither mortgage was fully subordinated to the conservation_easement and lpci was not guaranteed to receive the requisite share of proceeds in the event that the easement was extinguished see palmolive i t c pincite 2one of these two mortgages was held by corus bank n a and the other was held by the national electrical benefit fund the parties have recently stipulated that at the time of the donation there was a third mortgage held by column financial inc that was not considered in palmolive i further discussion of this third mortgage is unnecessary for the purposes of this opinion tax_return palmolive asserts that at the time of the donation of the easement in the total value of the property was dollar_figure million of which --ie dollar_figure million--was attributable to the easement on its form_1065 u s return of partnership income for palmolive claimed a charitable_contribution_deduction of dollar_figure million for the facade easement contribution the irs’s examination internal revenue_agent patrick wozek examined palmolive’s return he concluded that for multiple reasons the facade easement contribution deduction should be disallowed and that penalties should be imposed as to the proposed penalties on or before date agent wozek prepared a form_5701 notice of proposed_adjustment with the caption accuracy related penalty gross_valuation_misstatements under reason sec_3eventually four penalties were determined for negligence sec_6662 for substantial_understatement_of_income_tax sec_6662 for substantial_valuation_misstatement sec_6662 and for gross_valuation_misstatement sec_6662 we include in the following discussion detail about how and when they were initially determined by irs personnel-- negligence and gross_valuation_misstatement by agent wozek and substantial_understatement and substantial_valuation_misstatement by personnel in the office of appeals for proposed_adjustment the form states estimated flowthrough penalty see f886a to the form_5701 agent wozek attached a three-page form 886a explanation of items that proposed and justified a penalty for gross_valuation_misstatement under sec_6662 and an additional two-page form 886a with a heading titled alternative position on penalty that proposed and justified a negligence_penalty under sec_6662 the documents thus proposed two alternative penalties agent wozek did not sign the documents he gave the form_5701 and its attachments to his immediate supervisor michael lynch and mr lynch signed it on date 4the evident significance of the word flowthrough is that palmolive was a partnership whose partners rather than itself were liable for income_tax so that penalty liability asserted in any fpaa issued to palmolive would flow through to the partners 5the commissioner seems to contend that a determination of a penalty for gross_valuation_misstatement applicable where a value claimed on a tax_return exceeds the actual value by necessarily includes a determination of a penalty for a substantial_valuation_misstatement applicable where a value claimed on a tax_return exceeds the actual value by ie a lesser included offense palmolive disagrees and we need not resolve this dispute if the penalty was implicitly included in agent wozek’s initial determination then it was approved by his immediate supervisor if it was not then it was as we assume here and as is discussed below at page10 initially determined by appeals officer trevor holliday and approved by his immediate supervisor 30-day_letter on date mr lynch sent to palmolive a 30-day_letter letter inviting palmolive to attend within days a closing conference to discuss the proposed adjustments attached to the letter was a form 4605-a examination changes which bore agent wozek’s name and included the statement the gross_valuation_misstatement penalty per sec_6662 is applicable see f886a-2 also attached to the 30-day_letter was the form 886a justifying the penalty for gross_valuation_misstatement but not the other form 886a justifying the negligence_penalty thus the 30-day_letter did not assert the negligence_penalty palmolive participated in a closing conference with the examination personnel and those personnel proceeded with their determinations 60-day letter on date the irs sent to palmolive a 60-day letter letter proposing adjustments to its partnership return and giving palmolive days within which to file a protest and request a conference before the irs office of appeals appeals attached to the 60-day letter was a form 870-pt agreement for partnership items which contained a summary of the proposed adjustments to palmolive’s return the remarks on form 870-pt’s schedule of adjustments stated in addition the penalty for gross_valuation_misstatement penalty under sec_6662 shall apply with respect to the full amount of the adjustment to charitable_contributions this remark did not mention the negligence_penalty however also attached to the 60-day letter was the form_5701 signed by mr lynch with its two forms 886a--one justifying the penalty for gross_valuation_misstatement and the other justifying the negligence_penalty in response to the 60-day letter palmolive submitted a protest and requested a conference before appeals consideration by appeals while the case was under consideration in appeals appeals officer trevor holliday concluded that additional alternative penalties should be imposed sometime on or before date he prepared and on that date signed a form 5402-c appeals transmittal and case memo to which he attached a proposed fpaa on the last page of which a form 886a the penalties were described as follows accuracy penalty any underpayments of tax resulting from the adjustments and determinations above for the tax_year ended date are subject_to the following accuracy related penalties imposed by sec_6662 a penalty for gross_valuation_misstatement under sec_6662 and h or in the alternative a penalty due to negligence or intentional disregard of the rules and regulations substantial_understatement of tax or a substantial_valuation_misstatement under sec_6662 and sec_6662 sec_6662 or sec_6662 thus the proposed fpaa determined all four penalties at issue here appeals officer holliday gave the form 5402-c and its attachments to his immediate supervisor darren lee and on date mr lee signed both the form 5402-c on a signature line preceded by the phrase approved by and the proposed fpaa the form 5702-c indicated that the fpaa was to be issued by a unit within the irs referred to as osc-ctf and that the proposed fpaa was transmitted electronically to ctf-osc on fpaa and petition the irs issued the fpaa on date in it the irs determined that palmolive did not adequately substantiate the value of the contribution and that the deed did not meet the requirements of sec_170 in the alternative the irs asserted that even if the contribution of the easement met those requirements palmolive did not establish that the easement had a value of dollar_figure the fpaa asserted the four penalties that had been on appeals officer holliday’s proposal on date palmolive’s petition was timely filed in this court at the time palmolive filed its petition palmolive’s principal_place_of_business was in illinois i general principles a summary_judgment discussion where the material facts are not in dispute a party may move for summary_judgment to expedite the litigation and avoid an unnecessary trial fla peach corp v commissioner 90_tc_678 a partial summary adjudication is appropriate if some but not all issues in the case can be disposed of summarily see rule b 111_tc_315 the party moving for summary_judgment bears the burden of showing that there is no genuine dispute as to any material fact and factual inferences are to be drawn in the manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 the parties’ cross-motions both request summary_judgment on the sec_6751 issue and since we will grant the commissioner’s motion for partial summary_judgment we draw factual inferences in favor of palmolive however under rule d opposing affidavits shall set forth such facts as would be admissible in evidence and an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but such party’s response must set forth specific facts showing that there is a genuine dispute for trial b written supervisory approval of initial determinations of penalties sec_6751 provides no penalty under this title shall be assessed unless the initial determination of such assessment is personally approved in writing by the immediate supervisor of the individual making such determination congress’s purpose in enacting sec_6751 was to help ensure that penalties w ould only be imposed where appropriate and not as a bargaining chip 851_f3d_190 2d cir quoting s rept no pincite 1988_3_cb_537 aff’g in part rev’g in part tcmemo_2015_42 the issue whether the irs complied with sec_6751 may be appropriately considered in a deficiency case premised on a notice_of_deficiency see graev v commissioner t c ___ date supplementing and overruling in part 147_tc_460 and in a tefra partnership case premised on an fpaa such as this one when a petitioner’s pleadings affirmatively raise the issue as a defense see endeavor partners fund v commissioner tcmemo_2018_96 at appeal filed d c cir date to comply with sec_6751 the commissioner must secure written supervisory approval for the penalty before issuing an fpaa to the partnership id at citing chai v commissioner f 3d pincite the parties agree that the penalties at issue here are subject_to the requirements of sec_6751 ii analysis a penalty approval sec_1 i nitial determination under sec_6751 it is the initial determination that must be approved emphasis added the parties have stipulated the identities of the two irs employees who made the penalty determinations that the commissioner relies on here--ie agent wozek who in date determined the gross_valuation_misstatement penalty and in the alternative the negligence_penalty and appeals officer holliday who in date determined the alternative gross_valuation_misstatement penalty and negligence_penalty palmolive does not allege any act or document that could constitute a determination made before those determinations nor does palmolive allege that any penalty determination was communicated to palmolive before the approvals of those determinations rather the gross_valuation_misstatement penalty was communicated in the 30-day_letter sent in date--ie after it had been approved by mr lynch on form_5701 in date the negligence_penalty along with the gross valuation penalty was communicated in the 60-day letter sent in date--ie after it had been approved by mr lynch in date and the substantial_valuation_misstatement penalty and the substantial_understatement_penalty along with gross valuation and negligence were communicated in the fpaa sent in date--ie after they had been approved by mr lee on form 5402-c in date thus on the undisputed facts we hold that the initial determinations are those by agent wozek on or before date and by appeals officer holliday in date p ersonally approved in writing the parties have stipulated the identities of the pertinent immediate supervisors--ie mr lynch for agent wozek and mr lee for appeals officer holliday palmolive has not explicitly stipulated--but does not dispute--the authenticity of the two documents that the commissioner contends reflect the necessary approvals ie mr lynch’s form_5701 in date approving the gross_valuation_misstatement penalty and in the alternative the negligence_penalty and mr lee’s form 5402-c approving two additional alternatives--the substantial_understatement_penalty and the substantial_valuation_misstatement penalty thus the undisputed facts show that each of the four penalties at issue in this case was initially determined by an individual who obtained his supervisor’s written approval before the penalty determination was communicated to palmolive b palmolive’s contentions there is no merit to the contrary contentions that palmolive makes multiple determinations and approvals palmolive observes that agent wozek did not determine and mr lynch did not approve the latter two penalties substantial_valuation_misstatement and substantial_understatement in date this is true but it is beside the point the undisputed facts show that those two penalties were first determined by appeals officer holliday and approved by mr lynch in date and that those two penalties were not communicated to palmolive until after that approval sec_6751 includes no requirement that all potential penalties be initially determined by the same individual nor at the same time specific procedures palmolive urges that the irs’s failure to comply with its own internal instructions in the internal_revenue_manual makes the penalty determinations and approvals invalid respondent’s position in this case conflicts with his own administrative practice int rev man provides that the sec_6751 approval must be documented in the workpapers see also int rev man - documenting managerial approval of penalties the employee initially proposing the penalty should indicate the name of the penalty the irc section and the amount of the penalty on form 4318-oa examination workpapers index form_4318 examination workpapers index form_4700 examination workpapers or form_5772 ep eo workpaper summary int rev man - managerial approval for penalty assessments the approval in writing of the initial determination that is made by the immediate supervisor of the individual who made the initial determination must be documented and retained in the case file the immediate supervisor must indicate the decision reached sign and date the case history document respondent has not provided any workpapers or other documents from the case file documenting any initial determination of penalties by messrs wozek or mr holiday sic or approval by their immediate supervisors fn ref omitted however w e note that it ‘is a well-settled principle that the internal_revenue_manual does not have the force of law is not binding on the irs and confers no rights on taxpayers ’ 140_tc_173 ndollar_figure quoting mcgaughy v commissioner tcmemo_2010_183 slip op pincite on the issue of sec_6751 compliance the irs’s use of a form other than the one prescribed by internal administrative regulations does not preclude a finding that the supervisory approval requirement has been satisfied see pbbm- rose hill ltd v commissioner 900_f3d_193 5th cir the plain language of sec_6751 mandates only that the approval of the penalty assessment be ‘in writing’ and by a manager sec_6751 does not require written supervisory approval on any particular form see 296_fedappx_157 2d cir requiring only personal approval in writing not any particular form of signature or even any signature at all it is true that agent wozek’s name does not appear on the form_5701 by which he solicited mr lynch’s approval but this fact is immaterial by agent wozek’s declaration the commissioner showed and palmolive did not dispute that agent wozek prepared the form sec_5701 and 886a and gave it to his immediate supervisor michael lynch for approval what must be in writing to satisfy sec_6751 is the supervisor’s approval the statute does not require any particular writing by the individual making the penalty determination nor any signature or written name of that individual it is also true as palmolive notes that the pages that bear the supervisors’ signatures do not mention the specific_penalties they approved however the form_5701 that mr lynch signed did state estimated flowthrough penalty see f886a and to that form were attached forms 886a that do justify the gross overvaluation and negligence penalties likewise the very purpose of the form 5402-c that mr lee signed as approved by was to approve the proposed fpaa which he also signed to which was attached the form 886a specifying all four penalties we conclude that in both of these instances the requirement that the initial determination of such assessment is personally approved in writing by the immediate supervisor sec_6751 is fully satisfied disregard of rules or regulations sec_6662 is entitled imposition of accuracy related penalty on underpayments subsection b applies the accuracy-related_penalty to circumstances listed in eight paragraphs three of which are relevant here sec_6662 portion of underpayment to which section applies --this section shall apply to the portion of any underpayment which is attributable to or more of the following negligence or disregard of rules or regulations any substantial_understatement_of_income_tax any substantial_valuation_misstatement under chapter the fourth penalty relevant here is the penalty for gross_valuation_misstatements under subsection h although the title of sec_6662 refers to a singular penalty sec_6662 imposes various distinct penalties each subpart of which must be separately approved for purposes of sec_6751 however palmolive contends that one of the sec_6662 subparts contains more than one distinct penalty which it contends must be separately approved although agent wozek obtained mr lynch’s supervisory approval for the negligence_penalty under sec_6662 palmolive argues that the commissioner has not asserted that an initial determination was made with respect to the disregard of rules or regulations grounds for the sec_6662 penalty accordingly he has conceded noncompliance with sec_6751 on this penalty ground and as a matter of law the disregard of rules and regulations penalty does not apply that is palmolive would subdivide sec_6662 into two penalties--one penalty for negligence and a separate penalty for disregard of rules or regulations even if we were to assume that palmolive’s splitting of sec_6662 is warranted which seems doubtful it would not have the effect for which palmolive argues if disregard of rules or regulations is a distinct penalty then it was indeed not determined by agent wozek nor approved by mr lynch in date since they mentioned only negligence but it was determined by appeals officer holliday and approved by mr lee on the last page of the fpaa the form 886a which listed all the applicable penalties including a penalty due to negligence or intentional disregard of the rules and regulations that is if disregard should be deemed included with negligence then it was determined and approved in date but if disregard should be deemed distinct from negligence then it was determined and approved in date in either event sec_6751 was satisfied timing and sequence palmolive argues that the commissioner has not explained when agent wozek purportedly made his initial determination of the gross valuation and negligence penalties and has not produced any contemporaneous document demonstrating how or when appeals officer holliday made the initial determination to assert penalties in both instances however the subordinate employee made his respective initial determination at the time he solicited his supervisor’s approval it is true that in the context of the commissioner’s motion for partial summary_judgment factual inferences are to be drawn in the manner most favorable to palmolive but we know of no other inference about the timing of the initial determination that would not be mere speculation palmolive had the obligation under rule d to set forth specific facts showing that there is a genuine dispute for trial but it did not do so palmolive points to no earlier act by agent wozek or appeals officer holliday that might have been an initial determination for which approval was not obtained palmolive attempts to cast doubt on the timing of the initial determination and approval as to the negligence_penalty by pointing out that negligence though apparently approved on the form_5701 sent in date was not thereafter asserted in the 30-day_letter sent in date further muddying the waters while the nopa the form_5701 and attachments raises both the gross_valuation_misstatement and negligence penalties the summary report the 30-day_letter issued approximately three month s later asserts only the gross_valuation_misstatement penalty seven months after that the 60-day letter goes back to raising both gross_valuation_misstatement and negligence we see nothing here to contradict the date approval of the negligence_penalty even if the omission of negligence from the 30-day_letter was deliberate and did reflect second thoughts as to negligence that omission does not disprove nor even tend against the manifest and undisputed prior signing of the form_5701 that had approved the gross valuation penalty and the negligence_penalty each justified on its own form 886a if the irs later thought better of it and decided in date with the issuance of the 60-day letter that it would restore the negligence_penalty to its position the irs was able to do so in compliance with sec_6751 because the initial determination emphasis added of the negligence_penalty had been duly approved in date--that is well before the 60-day letter was issued palmolive argues that the substantial_valuation_misstatement penalty and the substantial_understatement_penalty omitted from the date form_5701 but asserted in the date fpaa cannot be sustained because t he fpaa represents the commissioner’s ‘final determination’ of penalties not the ‘initial determination ’ palmolive’s argument conflates the initial determination in appeals officer holliday’s submission of the form 5402-c with the supervisory approval by mr lee’s signing it and directing issuance of the fpaa this argument also reflects an imprecision supervisory approval of these two penalties was reflected not by the issuance of the fpaa by ctf-osc which took place on date but rather six weeks earlier by mr lee’s date signing of the form 5402-c by which he directed that the fpaa be issued however even if one views the fpaa itself as the act by which the supervisor approved the penalties reflected therein it would satisfy sec_6751 as to any penalties that had first been initial ly determin ed in the then-recent form_5701 proposing the fpaa in such a circumstance the written supervisory approval of the penalty would have been made no later than the date the irs issues the notice_of_deficiency or as here the fpaa asserting such penalty chai v commissioner f 3d pincite and both the initial determination and the supervisory approval would have occurred before the fpaa was issued the irs complied with sec_6751 because each penalty at issue here was initial ly determin ed and then approved in writing by a supervisor before being communicated to palmolive to reflect the foregoing an appropriate order will be issued
